Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/3/2021 was filed after the mailing date of the Notice of Allowance on 1/6/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-4, 6, 9-12 and 21-31 allowed.
The following is an examiner’s statement of reasons for allowance: 
Amendments to the claims and associated arguments are sufficient to overcome the previously made rejections.
Regarding claim 1, the prior art of record does not teach the following limitations in combination with the entirety of the claim:
count registers, wherein each of the count registers is coupled to a respective one of the counters, and wherein each of the count registers is configured to store the count value; and 


Claims 2-4, 6, 9-12 and 30 are also allowed for further limiting allowed claim 1.

Regarding claim 21, the prior art of record does not teach the following limitations in combination with the entirety of the claim:
count registers, wherein each of the count registers is coupled to a respective one of the counters, and wherein each of the count registers is configured to store the count value; and 
a controller coupled to the sensor, the controller configured to retrieve the count value from each of the count registers, the controller configured to determine an angular position, a motor stop condition, and an improper balance of the rotatable shaft in response to the capacitive sensors, the motor stop condition determined when the count value for at least one of the capacitive sensors is constant over a time period, and the improper balance determined when the count value of the capacitive sensors is non-uniform while the rotatable shaft is moving.

Claims 22-29 and 31 are also allowed for further limiting allowed claim 21.

The following relevant art was found based on the updated search:

Iwasawa (2012/0105080) teaches an angular velocity sensor comprising a detection element including a movable mass supported displaceably by an angular velocity given from the outside, two detection electrodes formed in two surfaces orthogonal to each other, of the movable mass, and drive electrodes which vibrate the movable mass; a capacitance detection circuit which detects changes in capacitances of the two detection electrodes by a Coriolis effect derived from an angular velocity applied to the movable mass in a state of vibration, the state of vibration being caused by the drive electrodes.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUSTIN R DICKINSON/               Examiner, Art Unit 2867                                                                                                                                                                                         

/HUY Q PHAN/               Supervisory Patent Examiner, Art Unit 2867